                IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         WESTERN DIVISION
MALINDA CHAMBLISS; OLIVER
CHAMBLISS, JR.; GARRVIN VONDELL
BARNES, JR.; KOCH RASHUN LIGGANS,
AND OCTAVE CHAMBLISS, MINORS, BY
AND THROUGH THEIR MOTHER, NEXT
FRIEND, AND GUARDIAN, MALINDA CHAMBLISS                  PLAINTIFFS


VS.                          CIVIL ACTION NO. 5:16-cv-126-DCB-MTP


LINCOLN MOTOR COMPANY,
FORD MOTOR COMPANY and JOHN DOES 1-10                    DEFENDANTS
                                 ORDER
      This case was consolidated with cause number 5:16-cv-125-

DCB-MTP on January 24, 2017 (Doc. 6). As the Court wrote in its

order, “These matters are hereby consolidated for all purposes,

including trial. All future pleadings and filing shall be filed

only in Cause No. 5:16-cv-125-DCB-MTP.”

      Subsequently, Cause No. 5:16-cv-125-DCB-MTP was remanded to

state court. As such, this matter as consolidated with Cause No.

5:16-cv-125-DCB-MTP is also remanded.

      SO ORDERED this the 19th day of September, 2019.

                                          _/s/ David Bramlette_______
                                         UNITED STATES DISTRICT JUDGE
